                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                                                                OCT 24 2018
                                 DANVILLE DIVISION

BRENDA SHELTON,                             )
                                            )
              Plaintiff,                    )       Case No. 4:17-cv-00008
                                            )
v.                                          )       ORDER
                                            )
COMMISSIONER OF SOCIAL                      )       By: Hon. Jackson L. Kiser
SECURITY,                                   )           Senior United States District Judge
                                            )
              Defendant.                    )


        Before me is the Report and Recommendation (“R&R”) of the United States Magistrate

Judge recommending that I deny Plaintiff Brenda Shelton’s (“Plaintiff”) Motion for Summary

Judgment/Motion to Remand [ECF No. 15], grant the Commissioner’s Motion for Summary

Judgment [ECF No. 19], and affirm the Commissioner’s decision. The R&R was filed on July 2,

2018 [ECF No. 21], and Plaintiff filed objections on July 17 [ECF No. 22]. The Commissioner

responded [ECF No. 23], and the matter is now ripe for review. See Fed. R. Civ. P. 72(b). After

careful review and consideration, and for the reasons stated in the accompanying Memorandum

Opinion, it is hereby ORDERED that Plaintiff’s Objections are OVERRULED, the R&R is

ADOPTED, Plaintiff’s Motion for Summary Judgment/Motion to Remand is DENIED, and the

Commissioner’s Motion for Summary Judgment is GRANTED. The clerk is directed to close

this case.

        The Clerk is directed to send a copy of this Order and the accompanying Memorandum

Opinion to all counsel of record as well as to Magistrate Judge Hoppe.

        ENTERED this 24th day of October, 2018.



                                            s/Jackson L. Kiser
                                            SENIOR UNITED STATES DISTRICT JUDGE
